(Por la Corte, a propuesta del Juez Asociado Sr. Aldrey.)
Por •cuanto, el 14 de enero del año en curso este Tiúbunal dictó sentencia en este caso suspendiendo al abogado José Soto Rivera en el ejercicio de la abogacía y del notariado por un período de dos años;
Por CUANTO', dicho abogado nos ha presentado escrito solicitando que rebajemos a un año la suspensión decretada dadas las circunstan-cias que en este' caso han ocurrido y que se hacen constar en la opi-nión que sirve de fundamento a nuestra sentencia; y que en todo caso le concedamos un término de sesenta días para que nuestra senten-cia entre en vigor, por tener pendientes varios asuntos;
Por cuanto, las circunstancias a que se refiere el peticionario fueron tenidas en cuenta por este Tribunal para limitar la suspen-sión al período que entonces fijó, como se hace constar al final de la opinión que fué escrita:
Por tanto, no ha lugar a rebajar el término de duración de la sus-pensión decretada en este caso y se dispone que nuestra sentencia no entre en vigor hasta que transcurra el presente mes de febrero.